Citation Nr: 1747297	
Decision Date: 10/23/17    Archive Date: 10/31/17

DOCKET NO.  09-08 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for cold injuries of the left upper extremity. 

4.  Entitlement to service connection for a disorder manifested by syncope.



REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Silverblatt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1950 to December 1952, with subsequent Army Reserve service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2008 and November 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio and Montgomery, Alabama, respectively.

A videoconference hearing was held in April 2013 in front of a Veterans Law Judge (VLJ) who is no longer with the Board.  A transcript of the hearing was obtained and associated with the claims file.  As the VLJ who presided over a hearing must participate in the decision on the claim, the Veteran was offered the opportunity for another hearing before a VLJ who would decide his case.  38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.  By notice dated in November 2016, the Veteran waived his right to another hearing.

The Board remanded the Veteran's claims in August 2013 and December 2016 for further development.  These matters are now back before the Board. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).




FINDINGS OF FACT

1.  The Veteran's current bilateral hearing loss is etiologically related to his active duty service.

2.  The preponderance of the competent and credible evidence weighs against finding that the Veteran's hypertension was incurred in active duty service or manifested within a year of his separation from active duty service.

3.  A current diagnosis of cold injuries of the left upper extremities is not shown by the competent evidence of record.

4.  The preponderance of the competent and credible evidence weighs against finding that the Veteran's disorder manifested by syncope was incurred in active duty service or manifested within a year of his separation from active duty service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  
38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for service connection for hypertension have not been met.  
38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

3.  The criteria for service connection for cold injuries of the left upper extremities have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

4.  The criteria for service connection for a disorder manifested by syncope have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  

Duty to Notify

VA's duty to notify was satisfied by letters in October 2007 and April 2009.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required. 

      Duty to Assist 

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Available reserve treatment records, post-service VA and private treatment records, and lay statements have been associated with the record, to the extent they are available.  The Board notes that the Veteran submitted a medical release for treatment he received from M. Hospital in 1958; however, a response from the hospital was received in February 2008 indicating that their records policy only allowed for 10 years of retention and no records were available.  The Board also notes that the Veteran's service treatment records are unavailable due to no fault on the part of the Veteran.  See November 2009 Formal Finding.  In such cases, the Board has a heightened duty to explain its decision and to carefully consider the benefit of the doubt rule where applicable.  Washington v. Nicholson, 19 Vet. App. 362, 371 (2005); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

Pursuant to the Board's December 2016 remand, the RO contacted the Detroit VA medical center (VAMC) to request all treatment records for the Veteran from the Detroit VAMC and the now-defunct Allen Park VAMC.  See February 2017 Request for Administrative and Adjudicative Action; March 2017 Report of Information; and March 2017 Request for Administrative and Adjudicative Action.  A response was received in May 2017 from the Detroit VAMC indicating that they had no record of the requested medical treatment.  To this end, the Court has held that, where records are unavailable, "VA has no duty to seek to obtain that which does not exist."  See Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. Brown, 5 Vet. App. 233, 237 (1993).  As such, the Board finds that the RO substantially complied with the 2016 remand directives, to the extent possible, and no further action in this regard is warranted.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

As the Veteran has not identified any additional evidence pertinent to the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.

II.  Legal Criteria for Service Connection 

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

In order to show a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  38 C.F.R. § 3.303(b).

Service connection for certain listed chronic diseases may be awarded on a presumptive basis and will be presumed to have been incurred during active service, even though there is no evidence of the disability during service, if such disability became manifest to a compensable degree within one year of separation from active duty.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

      Bilateral Hearing Loss

The Veteran is seeking service connection for bilateral hearing loss.  Specifically, he contends that he was exposed loud noises without being provided hearing protection while serving on active duty in the combat engineering division.  See March 2009 VA Form 9.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

With regard to a present disability, an August 2011 VA examination showed that the Veteran's auditory thresholds for three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz were greater than 26 decibels for the left ear and all frequencies were greater than 26 decibels for the right ear.  Further, the Veteran's speech recognition score when read the Maryland CNC Word List was 88 percent for the left ear and 92 percent for the right ear.  The VA examiner diagnosed the Veteran with mild to profound sensorineural hearing loss in the left ear and mild to profound mixed hearing loss in the right ear.  Accordingly, the first element of Shedden is met.  The Veteran has hearing loss for VA purposes.  

With regard to an in-service event, the Veteran's service treatment records are not available for review.  However, his DD-214 indicates that he had a military occupational specialty (MOS) of utilities and maintenance person.  

In the August 2011 VA examination, the Veteran reported that he worked in the combat engineering section while in Korea and was exposed to hazardous noise such as the firing of various guns.  He was also exposed to the explosion of mines without hearing protection.  The Board finds that the Veteran is competent to report his exposure to hazardous noise while in service.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the second element of Shedden is met.
 
The remaining question is whether there is a medical nexus between the Veteran's in-service noise exposure and his current bilateral hearing loss.

As noted above, the Veteran was afforded a VA examination for his hearing loss in August 2011.  The examiner noted that there were no hearing evaluations of record from the Veteran's December 1950 to December 1952 active duty service and the only hearing evaluation of record was a July 1963 separation examination from the Veteran's reserve service which revealed high frequency bilateral hearing loss.  He concluded that because of the absence of service treatment records from the Veteran' active duty, he could not determine the onset or etiology of the Veteran's hearing loss without resort to speculation.  The Board notes that the examiner did provide a positive nexus opinion for the Veteran's tinnitus, based on the Veteran's reports of noise exposure while on active duty. 

Given the absence of the Veteran's service treatment records and the July 1963 separation examination from reserve service noting high frequency hearing loss, the Board finds that the rationale for the positive nexus opinion for the Veteran's tinnitus can also be applied to the Veteran's hearing loss.  Therefore, affording the Veteran the benefit of the doubt, service connection for bilateral hearing loss is granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

      Hypertension

The Veteran is seeking service connection for hypertension.  Specifically, he contends that the pressures of dealing with the extreme cold weather while on active duty in Korea caused his hypertension.  See March 2009 VA Form 9.  

Some chronic diseases, to include hypertension, may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within a specified period of time post-service (one year for hypertension).  38 U.S.C.A. 
§ 1112; 38 C.F.R. §§ 3.307, 3.309.

While service treatment records from the Veteran's active duty service are not available for review, in multiple statements from 1956 to 1961, the Veteran affirmed that he was sound and well and had no physical defects or conditions to the best of his knowledge.  See Statements of Physical Condition from August 1956, August 1957, June 1959, June 1960, and July 1961.

A July 1963 report of medical examination upon separation from reserve service reflects that the Veteran's blood pressure was 132/80.  His corresponding July 1963 report of medical history reflects that he denied having high or low blood pressure. 

The earliest clinical evidence of post-service hypertension is a July 2007 VA treatment record that noted blood pressure readings of 202/100 and 180/84.  In August 2007, the Veteran was formally diagnosed with hypertension. 

In an April 2013 Board hearing, the Veteran testified that he did not have high blood pressure while in service but had been on high blood pressure medication for approximately the past 25 years.  He stated that he believed his exposure to the extreme cold while serving in Korea caused his hypertension.  When asked, the Veteran testified that no doctor had ever told him that his exposure to extreme cold could have caused his high blood pressure.  

Upon careful review of the record, the Board finds that the Veteran's hypertension is not etiologically related to the Veteran's active duty service.  From 1956 to 1961, the Veteran continually attested to his good health and denied any physical defects or conditions.  He explicitly denied high blood pressure in his July 1963 report of medical history.  His recorded blood pressure in his corresponding report of medical examination was 132/80 and does not meet the definition of hypertension under VA's schedule of ratings for the cardiovascular system, which defines hypertension as diastolic blood pressure predominantly greater than 90mm and systolic blood pressure predominantly 160mm or greater.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  Further, the first indication of high blood pressure and diagnosis in treatment records occurred more than five decades after the Veteran's separation from active duty service.  Additionally, even the Veteran's April 2013 testimony that he had been taking blood pressure medication for 25 years still puts the diagnosis of high blood pressure more than three and a half decades after his separation from service.  

To the extent that the Veteran alleges his current hypertension it due to exposure to cold during active duty, the Board finds this evidence is entitled to no probative weight.  The Board finds the question of whether exposure to cold during active duty would be productive of hypertension is not a question which a lay person has adequate training to answer.  The Veteran has indicated that no health care professional has attributed hypertension to cold exposure.  This statement supports the Board's determination that the Veteran is not competent to link hypertension to cold exposure.  

With respect to service connection on a presumptive basis, as noted above, the Veteran's record does not show any clinical findings or diagnoses of hypertension within one year of the Veteran's separation from active duty.  Accordingly, service connection for hypertension on a presumptive basis in not warranted

The weight of the evidence is against the Veteran's claim, and the benefit of the doubt provision does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the Board concludes that service connection for hypertension is not warranted.

      Cold Injuries of the Left Upper Extremity

The Veteran is seeking service connection for cold injuries of the left upper extremity.  Specifically, he contends that while serving on active duty in Korea, he was exposed to extreme cold weather without being provided proper protective clothing.  See March 2009 VA Form 9.  The Veteran asserts that his exposure to the cold and wet climate caused damage to his upper extremities.

While service treatment records from the Veteran's active duty service are not available for review, in multiple statements from 1956 to 1961, the Veteran affirmed that he was sound and well and had no physical defects or conditions to the best of his knowledge.  See Statements of Physical Condition from August 1956, August 1957, June 1959, June 1960, and July 1961.

A July 1963 report of medical examination upon separation from reserve service reflects that the Veteran's upper extremities and neurologic condition were clinically evaluated as normal.  His corresponding July 1963 report of medical history reflects that he denied painful or swollen joints and failed to report symptoms of left upper extremity injures.

The Veteran was afforded a VA examination for cold injuries in July 2011.  He reported sensation of coldness in the feet, occasional pain in his arches, and a past hospitalization for a lower left extremity thrombus/pulmonary embolism.  He noted that he was exposed to temperatures of 25 and below for several months while on active duty in Korea.  On examination, pain, cold sensitivity, tingling, and numbness were noted in the Veteran's lower extremities.  Sensory examination of the median and ulnar nerves revealed normal responses to vibration, pain/pinprick, position sense, and light touch.  The VA examiner diagnosed the Veteran with cold injury to the lower extremities with residual moderate to severe sensoripolyneuropathy but did not provide a diagnosis for the Veteran's upper extremities. 

In an April 2013 Board hearing, the Veteran testified that he experienced numbness and tingling in his upper extremities, specifically his left shoulder.  He described the feelings in his upper extremity as similar to the problems he had with his service-connected cold injuries of the lower extremities.  The Veteran testified that he had experienced problems with his left upper extremities for approximately 30 years.  The Veteran stated that he had told his doctor that he believed his left upper extremity condition was related to cold injuries; however, he testified that the doctor did not express agreement.   

The Veteran was afforded another VA examination for cold injuries in June 2016.  While he reported cold injury to his feet resulting in intermittent pain, he denied problems or symptoms in both his hands and arms.  The VA examiner provided a positive nexus opinion; however, she noted that Veteran's service treatment records were limited and that she could not say without mere speculation whether the Veteran's left upper extremities condition was related to his military experience, to include as a result of exposure to cold.  

An independent medical opinion was sought in June 2016 regarding the Veteran's cold injuries to his left upper extremity.  The physician reviewed the Veteran's electronic claims folder, to include clinical files, VA treatment records, and lay statements.  She noted that the Veteran clearly and unmistakably denied problems or symptoms in his hands and arms in his June 2016 VA examination.  Further, the reviewing physician stated that there was a lack of medically based, clinical evidence to support signs and symptoms related to arthralgia or other pains, numbness, tissue loss, complaints of sensitivity to cold, color changes, hyperhidrosis, locally impaired sensation or nail abnormalities, bilateral.  Therefore, the reviewing physician opined that it was less likely than not that the Veteran's claimed upper extremity cold injury was related to, caused by, or aggravated by military service and/or his exposure to cold while serving in Korea. 

The only evidence of record which indicates that the Veteran experiences cold injuries of the left upper extremities is the Veteran's own inconsistent allegations.  Significantly, the Veteran presented with complaints of cold injury to his lower extremities in the August 2011 and June 2016 VA examinations.  In neither examination did he mention injuries of his left upper extremity due to cold exposure.  Further, review of the Veteran's post-service treatment records fail to note complaints of, treatment for or diagnosis of cold injuries to the left upper extremity.  A current disability is central to any service connection claim, and in the absence of competent evidence of any current cold injuries to the claimed areas, service connection for such a disorder must be denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  A current disability means a disability shown by competent evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).  In the present case, the weight of the evidence is against a finding that the Veteran had cold injuries of the left upper extremity at any time during the course of the appeal, and thus service connection is not warranted. 

Finally, the Board notes that while the June 2016 VA examiner provided a positive nexus opinion regarding the Veteran's cold injuries, the Board affords this opinion little weight for the following reasons.  The examiner noted that the Veteran reported no problems with his arms or hands and only an examination of his lower extremities was performed.  The examiner did not provide an examination of or diagnosis for the Veteran's claimed cold injuries of the left upper extremity, as he had denied problems or symptoms with his arms and hands.  Further, the examiner's rationale for her opinion contradicted the very opinion she provided, as she reasoned that she could not say, without resorting to mere speculation, that the Veteran's cold injuries were incurred in service due to the lack of service treatment records available for review.  Therefore, the Board finds that the weight of this evidence is not sufficient to demonstrate that the Veteran has currently diagnosed cold injuries of the left upper extremity or that these injuries were incurred in active duty service.

In summary, years of attesting to his good health and to no known defects or conditions (from 1956 to 1961), a normal separation examination from reserve service in July 1963, the absence of any complaints related to cold injuries of the upper left extremity for many years after service, to include the July 2011 VA examination and the June 2016 VA examination where he specifically denied problems in his arms and hands, as well as the absence of any such complaints or diagnosis in post-service VA or private treatment records, collectively outweighs the Veteran's contention that he suffers from cold injuries of the left upper extremity which he incurred during service.  Hence, given the absence of any evidence of cold injuries of the left upper extremity during the pendency of the claim or at any recent time prior to when the claim was filed, the Board finds that service connection for cold injuries of the left upper extremity is not warranted.  See Brammer, 3 Vet. App. at 225.

      Disorder Manifested by Syncope

The Veteran is seeking service connection for a disorder manifested by syncope, originally claimed as vertigo.  Specifically, he contends that his fainting and dizzy spells are due to long periods of exposure in extreme cold weather while serving on active duty in Korea. 

While service treatment records from the Veteran's active duty service are not available for review, in multiple statements from 1956 to 1961, the Veteran affirmed that he was sound and well and had no physical defects or conditions to the best of his knowledge.  See Statements of Physical Condition from August 1956, August 1957, June 1959, June 1960, and July 1961.

A July 1963 report of medical examination upon separation from reserve service reflects that the Veteran was clinically evaluated as normal.  His corresponding July 1963 report of medical history reflects that he denied dizziness or fainting spells and failed to report symptoms of vertigo or syncope.

A December 2008 private treatment record noted that the Veteran experienced vertigo when he was lying down with his head turned to the left.  The clinical impression was benign positional vertigo.  In February 2009, the Veteran presented with complaints of a single episode of syncope that occurred while he was standing.  He also reported experiencing a syncopatic episode a few weeks prior.  The clinical impression was syncope. 

In a December 2011 statement accompanying his substantive appeal, the Veteran reported experiencing symptoms of syncope while on active duty, but that he did not report his condition.

In an April 2013 Board hearing, the Veteran testified that he experienced dizzy spells three to four times a month.  He stated that he had been suffering from episodes of dizziness for approximately 25 to 30 years.  The Veteran believed that his syncope was due to his exposure to the cold while serving in Korea.  The Veteran testified that he had spoken to his doctors about the possible relation between his dizzy spells and his exposure to cold while in Korea; however, he stated that his doctors had never expressed to him that there could be a relationship between his syncope and his past exposure to extreme cold. 

The Veteran was afforded a VA examination for heart conditions in June 2016.  The Veteran reported intermittent blackouts lasting for less than 15 minutes.  He reported feeling dizzy and weak before he would pass out.  The Veteran noted that he experienced shortness of breath when coughing, fatigue, dizziness, and syncope.  The examiner noted a May 2016 diagnosis of syncope and provided a positive nexus opinion; however, she noted that Veteran's service treatment records were limited and that she could not say without mere speculation whether the Veteran's syncope was related to his military experience, to include as a result of exposure to cold.  

An independent medical opinion was sought in June 2016 regarding the Veteran's syncope.  The reviewing physician reviewed the Veteran's electronic claims folder, to include clinical files, VA treatment records, and lay statements.  She opined that the Veteran's syncope was less likely than not related to, caused by, or aggravated by the Veteran's military service and/or his cold exposure while serving in Korea.  The reviewing physician reasoned that current internal medicine, occupational medicine, and neurological literature lacked objective, medically-based, clinical evidence to support a nexus between syncope and exposure to the cold.  Next, she noted that while the had Veteran reported in his December 2011statement that he had experienced symptoms of syncope while in service, his military personnel records and reserve treatment records were negative for complaints, diagnosis, treatment, injury, and/or events related to syncope.  Specifically, the reviewing physician referenced a June 1959 statement of physical condition in which the Veteran indicated he considered himself sound and well with no physical defects or conditions which would preclude the performance of military duty.  

Finally, the reviewing physician explained that syncope could be divided into three general categories: neurally mediated syncope, orthostatic hypotension, and cardiac syncope.  She noted the Veteran's past medical history of uncontrolled hypertension, atherosclerosis within the carotid bulbs and proximal intracranial atherosclerotic stenosis, bilateral, aortic arch and proximal vessels, deep vein thrombosis, and advanced age were major risk factors for a syncope event.  The reviewing physician cited medical literature that stated that cardiovascular disease due to structural disease or arrhythmias is the next most common cause in most series of syncope presentations, particularly in emergency room settings and in older patients.  For these reasons, the reviewing physician opined that the Veteran's syncope was less likely than not related to service and at least as likely as not related to, and/or aggravated by, his uncontrolled hypertension and cardiovascular conditions, to include diffuse atherosclerosis of the principle coronary and cardiac vessels that result in change of the blood flow to the brain and body.

Upon careful review of the record, the Board finds that the Veteran's syncope is not etiologically related to the Veteran's active duty service.  From 1956 to 1961, the Veteran continually attested to his good health and denied any physical defects or conditions.  He explicitly denied dizziness or fainting spells on his July 1963 report of medical history.  His corresponding report of medical examination evaluated him as clinically normal.

The Board has considered the Veteran's statements that his syncope is related to his exposure to extreme cold while on active duty in Korea.  The Veteran is competent to report symptomatology relating to his syncope because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  He is not, however, competent to provide a medical explanation regarding the etiology of such condition.  The Board finds that the question of the nexus for this condition is medically complex in nature.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  To the extent that the Veteran alleges a positive nexus between his syncope and his active duty service, the Board finds that the probative value of his allegations is outweighed by the June 2016 reviewing physician's findings.  

In this regard, the June 2016 reviewing physician found that the Veteran's syncope was less likely than not related to his active duty service.  She explained that there was no medical evidence to support a connection between syncope and exposure to cold weather; she noted the lack of complaints of, treatment for, and diagnosis of syncope documented in the Veteran's reserve treatment records and military personnel records; and she determined that the Veteran's syncope was as likely as not related to or aggravated by his uncontrolled hypertension and cardiovascular conditions.  The Board finds that the reviewing physician's opinions were rendered following a review of all of the evidence contained in the claims file and are not rebutted by any contrary medical opinions.

Finally, the Board notes that while the June 2016 VA examiner provided a positive nexus opinion regarding the Veteran's syncope, the Board affords this opinion little weight, as the examiner's rationale for her opinion contradicted the very opinion she provided.  The examiner reasoned that she could not say, without resorting to mere speculation, that the Veteran's syncope was incurred in service due to the lack of service treatment records available for review.  Therefore, the Board finds that the weight of this evidence is not sufficient to demonstrate that the Veteran's syncope was incurred in active duty service.

The weight of the evidence is against the Veteran's claim, and the benefit of the doubt provision does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the Board concludes that service connection for syncope is not warranted.



ORDER

Service connection for bilateral hearing loss is granted. 

Service connection for hypertension is denied.

Service connection for cold injuries of the left upper extremity is denied.

Service connection for syncope is denied.





____________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


